IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                              :                         NO. 172
                                    :
         AMENDMENT OF RULES 219(a) :                          DISCIPLINARY RULES DOCKET
         AND 502(b) OF THE          :
         PENNSYLVANIA RULES OF      :
         DISCIPLINARY ENFORCEMENT :
         AND RULE 1.15 OF THE RULES :
         OF PROFESSIONAL CONDUCT :
                                    :

                                                     ORDER

PER CURIAM

       AND NOW, this 7th day of February, 2019, it is hereby ORDERED that Rules
219(a) and 502(b) of the Pennsylvania Rules of Disciplinary Enforcement and Rule 1.15
of the Rules of Professional Conduct are amended in the attached form. These
amendments shall be effective for the 2019-20 annual attorney assessment and shall
continue until further Order of this Court.

        Pursuant to Rule 103 of the Pennsylvania Rules of Judicial Administration, the
immediate amendment of Rules 219(a) and 502(b) of the Pennsylvania Rules of
Disciplinary Enforcement and Rule 1.15 of the Rules of Professional Conduct is required
in the interest of efficient administration.

     This ORDER shall be processed in accordance with Rule 103(b) of the
Pennsylvania Rules of Judicial Administration and shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.